DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014/215136 A to Nishiwaki et al. (Nishiwaki).

	Regarding claim 1, Nishiwaki discloses a voltage detection circuit for measuring each cell voltage of an assembled battery configured by connecting a plurality of cells in series (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, IC3 of the battery monitoring apparatus 100A used in embodiment 3 is a voltage detection circuit for measuring each cell voltage of an assembled battery configured by connecting a plurality of cells in series),
	wherein the voltage detection circuit is defined as a first voltage detection circuit (see Nishiwaki as applied above, Nishiwaki, e.g., Fig. 2A, IC3),
	wherein the voltage detection circuit comprises:
	a reply signal generation circuit that generates a reply signal containing data detected by the first voltage detection circuit (see Nishiwaki as applied above, e.g., Nishiwaki, e.g., Fig. 2A, IC3; also see, e.g., paragraphs 72-73; note that data & clock DATA & CLK transmitted from IC4, IC3, and IC2 to IC1 are sequentially transmitted from IC4, IC3, and IC2 to IC1 in response to command transmitted from IC1 to IC2, IC3, IC4 for causing IC2, IC3, IC4 to detect the output voltage of cell 150; accordingly IC3 necessarily includes a reply signal generation circuit that generates a reply signal containing data detected by IC3);
	an upstream transfer circuit that transfers a signal received by an upstream communication circuit to downstream (see Nishiwaki as applied above, IC3 necessarily includes an upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3; in other words IC3 passes voltage measurements received from upstream IC4 to downstream IC2);
	a dummy current consumption circuit that consumes a predetermined dummy current (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, dummy data is transmitted between such IC1 to IC4 in order to alleviate the difference in power consumption caused by transmitting voltage data; in this way, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, so that the difference in the average value of the output voltages of the cells 150 in each block 150B can be reduced and equalized; also see paragraph 158, IC3 transmits the dummy data D3 to the higher-order IC4 simultaneously with transmitting the voltage data to the ECU 110; that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit); and
	a control circuit that controls the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to selectively operate any one of the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit, based on a communication command signal (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, and Fig. 2A, IC3 of the battery monitoring apparatus 100A used in embodiment 3; Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A)).

	Claim 2 recites wherein the upstream communication circuit communicates with a third voltage detection circuit provided upstream of the first voltage detection circuit.  The upstream communication circuit and the third voltage detection circuit are not affirmatively recited as an element/limitation of the voltage detection circuit (see claim 1).  Accordingly, the upstream communication circuit and the third voltage detection circuit and their respective functions do not serve to patentably distinguish the voltage detection circuit of claim 2 from Nishiwaki.  Nonetheless, the examiner notes that Nishiwaki does disclose an upstream communication circuit that communicates with a third voltage detection circuit provided upstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes an upstream communication circuit that communicates with a third voltage detection circuit IC4 provided upstream of IC3).

	Regarding claim 3, Nishiwaki discloses a downstream communication circuit that communicates with a host apparatus to communicate with a plurality of voltage detection circuits connected in series with each other, or communicates with the host apparatus via a second voltage detection circuit provided downstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes a downstream communication circuit that communicates with ECU 110 to communicate with a plurality of voltage detection circuits IC1-IC4 connected in series with each other, or communicates with the ECU 110 via a second voltage detection circuit IC2 provided downstream of IC3).

	Claim 4 recites wherein the communication command signal is received from the host apparatus.  The host apparatus is not affirmatively recited as an element/limitation of the voltage detection circuit (see claim 3).  Accordingly, the host apparatus does not serve to patentably distinguish the voltage detection circuit of claim 4 from Nishiwaki.  Nonetheless, the examiner notes that Nishiwaki does disclose that the communication command signal is received from the host apparatus (see Nishiwaki as applied above, voltage detection command that originates with ECU 110 (Fig. 2A)).

	Regarding claim 5, Nishiwaki discloses wherein the control circuit is configured to control the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to select and operate the reply signal generation circuit when the communication command signal indicates request for the data detected by the first voltage detection circuit (see Nishiwaki as applied above, Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A); also see Fig. 7; note that in response to a voltage detection command that originates with ECU 110, IC3 will operate to relay the command to IC4 (upstream transfer circuit), transmit dummy data D3 to IC4 (dummy current consumption circuit) and transmit voltage data to the ECU 110 (reply signal generation circuit)).

	Regarding claim 6, Nishiwaki discloses wherein the control circuit is configured to control the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to select and operate the upstream transfer circuit when the communication command signal indicates request for the data detected by the third voltage detection circuit (see Nishiwaki as applied above, Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A); also see Fig. 7; note that in response to a voltage detection command that originates with ECU 110, IC3 will operate to relay the command to IC4 (upstream transfer circuit), transmit dummy data D3 to IC4 (dummy current consumption circuit) and transmit voltage data to the ECU 110 (reply signal generation circuit)).

	Regarding claim 7, Nishiwaki discloses wherein the control circuit is configured to control the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to select and operate the dummy current consumption circuit when the communication command signal indicates request for the data detected by the second voltage detection circuit (see Nishiwaki as applied above, Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A); also see Fig. 7; note that in response to a voltage detection command that originates with ECU 110, IC3 will operate to relay the command to IC4 (upstream transfer circuit), transmit dummy data D3 to IC4 (dummy current consumption circuit) and transmit voltage data to the ECU 110 (reply signal generation circuit)).

	Regarding claim 8, Nishiwaki discloses wherein the dummy current consumption circuit is a dummy reply signal generation circuit that consumes an identical power to a power consumed in transmission of the reply signal by the reply signal generation circuit, to generate a dummy reply signal (see Nishiwaki as applied above, particularly Fig. 7 and paragraphs 162-163, in the operation example shown in FIG. 7, regarding the number of data of the voltage detection command, the voltage data, and the dummy data, the ECU 110 handles six data, IC1, IC2, and IC3 each handle seven data, and IC4 has six data; therefore, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, and the difference in the average value of the output voltage of the cell 150 in each block 150B can be reduced and equalized).

	Regarding claim 10, Nishiwaki discloses wherein the dummy current consumption circuit is a dummy current generation circuit that consumes an identical power to a power consumed in transmission of the reply signal by the reply signal generation circuit, to generate a dummy current (see Nishiwaki as applied above, particularly Fig. 7 and paragraphs 162-163, in the operation example shown in FIG. 7, regarding the number of data of the voltage detection command, the voltage data, and the dummy data, the ECU 110 handles six data, IC1, IC2, and IC3 each handle seven data, and IC4 has six data; therefore, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, and the difference in the average value of the output voltage of the cell 150 in each block 150B can be reduced and equalized).

	Regarding claim 11, Nishiwaki discloses wherein the power consumption of the upstream transfer circuit, the power consumption of the reply signal generation circuit, and the power consumption of the dummy current consumption circuit are same to each other (see Nishiwaki as applied above, particularly Fig. 7 and paragraphs 162-163, in the operation example shown in FIG. 7, regarding the number of data of the voltage detection command, the voltage data, and the dummy data, the ECU 110 handles six data, IC1, IC2, and IC3 each handle seven data, and IC4 has six data; therefore, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, and the difference in the average value of the output voltage of the cell 150 in each block 150B can be reduced and equalized; Nishiwaki’s dummy data is used to balance the number of data transmission performed by each of IC1-IC3, which otherwise could not be achieved without using dummy data, compare to Fig. 3 and paragraphs 151-154; it is at least implicit in Nishiwaki’s arrangement that the power consumption of the upstream transfer circuit, the power consumption of the reply signal generation circuit, and the power consumption of the dummy current consumption circuit are substantially the same because the dummy data is used to equalize the amount of data handled by each of IC1-IC3).

	Regarding claim 12, Nishiwaki discloses wherein the upstream communication circuit of the voltage detection circuit that detects the cell voltage of the most upstream cell selected from the plurality of cells does not receive the dummy reply signal from the voltage detection circuit located at the side of upstream (see Nishiwaki as applied above, particularly Fig. 7 and paragraphs 149-166, note that IC3 does not receive dummy data D3 from upstream, e.g., from IC4).

	Regarding claim 13, Nishiwaki discloses wherein the data includes a battery data of a cell voltage detected by the first voltage detection circuit (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, IC3 of the battery monitoring apparatus 100A used in embodiment 3 is a voltage detection circuit for measuring each cell voltage of an assembled battery configured by connecting a plurality of cells in series).

	Regarding claim 14, Nishiwaki discloses a voltage measurement apparatus comprising:
	a plurality of voltage detection circuits (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, at least IC1-IC3 of the battery monitoring apparatus 100A used in embodiment 3 constitute a plurality of voltage detection circuits); and
	a host apparatus that communicates with the plurality of voltage detection circuits (see Nishiwaki as applied above, e.g., Fig. 2A, ECU 110),
	wherein the voltage measurement apparatus is configured to measure a plurality of cell voltages of an assembled battery configured by connecting a plurality of cells in series (see Nishiwaki as applied above, Nishiwaki’s voltage measurement apparatus formed by combination of ECU 110 and at least IC1-IC3 is configured to measure a plurality of cell voltages of an assembled battery configured by connecting a plurality of cells 150 in series),
	wherein one voltage detection circuit selected from the plurality of voltage detection circuits is defined as a first voltage detection circuit (see Nishiwaki as applied above, IC3), and
	wherein each of the voltage detection circuits comprises:
	a downstream communication circuit that communicates with a host apparatus to communicate with a plurality of voltage detection circuits connected in series with each other, or communicates with the host apparatus via a second voltage detection circuit provided downstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes a downstream communication circuit that communicates with ECU 110 to communicate with a plurality of voltage detection circuits IC1-IC4 connected in series with each other, or communicates with the ECU 110 via a second voltage detection circuit IC2 provided downstream of IC3; note that IC1, IC2 are similarly configured);
	an upstream communication circuit that communicates with a third voltage detection circuit provided upstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes an upstream communication circuit that communicates with a third voltage detection circuit IC4 provided upstream of IC3; note that IC1, IC2 are similarly configured);
	a reply signal generation circuit that generates a reply signal containing data detected by each of the voltage detection circuits (see Nishiwaki as applied above, e.g., Nishiwaki, e.g., Fig. 2A, IC3; also see, e.g., paragraphs 72-73; note that data & clock DATA & CLK transmitted from IC4, IC3, and IC2 to IC1 are sequentially transmitted from IC4, IC3, and IC2 to IC1 in response to command transmitted from IC1 to IC2, IC3, IC4 for causing IC2, IC3, IC4 to detect the output voltage of cell 150; accordingly IC3 necessarily includes a reply signal generation circuit that generates a reply signal containing data detected by IC3; note that IC1, IC2 are similarly configured);
	an upstream transfer circuit that transfers a signal received by the upstream communication circuit to downstream (see Nishiwaki as applied above, IC3 necessarily includes an upstream transfer circuit that transfers a signal received by the upstream communication circuit in communication with IC4 to IC2 downstream from IC3; in other words IC3 passes voltage measurements received from upstream IC4 to downstream IC2; note that IC1, IC2 are similarly configured);
	a dummy current consumption circuit that consumes a predetermined dummy current (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, dummy data is transmitted between such IC1 to IC4 in order to alleviate the difference in power consumption caused by transmitting voltage data; in this way, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, so that the difference in the average value of the output voltages of the cells 150 in each block 150B can be reduced and equalized; also see paragraph 158, IC3 transmits the dummy data D3 to the higher-order IC4 simultaneously with transmitting the voltage data to the ECU 110; that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; note that IC1, IC2 are similarly configured); and
	a control circuit that controls the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to selectively operate any one of the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit, based on a communication command signal received from the host apparatus (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, and Fig. 2A, IC3 of the battery monitoring apparatus 100A used in embodiment 3; Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A); note that IC1, IC2 are similarly configured).

	Regarding claim 15, Nishiwaki discloses wherein the data includes a battery data of a cell voltage detected by each of the voltage detection circuits (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, IC3 of the battery monitoring apparatus 100A used in embodiment 3 is a voltage detection circuit for measuring each cell voltage of an assembled battery configured by connecting a plurality of cells in series).

	Regarding claim 16, Nishiwaki discloses an assembled battery system comprising:
	a plurality of voltage detection circuits (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, at least IC1-IC3 of the battery monitoring apparatus 100A used in embodiment 3 constitute a plurality of voltage detection circuits);
	a host apparatus (see Nishiwaki as applied above, e.g., Fig. 2A, ECU 110); and
	an assembled battery configured by connecting a plurality of cells in series (see Nishiwaki as applied above, e.g., Fig. 2A, assembled battery configured by connecting a plurality of cells 150 in series),
	wherein the assembled battery system is configured to measure a plurality of cell voltages of the assembled battery (see Nishiwaki as applied above, Nishiwaki’s voltage measurement apparatus formed by combination of ECU 110 and at least IC1-IC3 is configured to measure a plurality of cell voltages of the assembled battery configured by connecting a plurality of cells 150 in series),
	wherein one voltage detection circuit selected from the plurality of voltage detection circuits is defined as a first voltage detection circuit (see Nishiwaki as applied above, IC3), and
	wherein each of the voltage detection circuit comprises:
	a downstream communication circuit that communicates with a host apparatus to communicate with a plurality of voltage detection circuits connected in series with each other, or communicates with the host apparatus via a second voltage detection circuit provided downstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes a downstream communication circuit that communicates with ECU 110 to communicate with a plurality of voltage detection circuits IC1-IC4 connected in series with each other, or communicates with the ECU 110 via a second voltage detection circuit IC2 provided downstream of IC3; note that IC1, IC2 are similarly configured);
	an upstream communication circuit that communicates with a third voltage detection circuit provided upstream of the first voltage detection circuit (see Nishiwaki as applied above, IC3 necessarily includes an upstream communication circuit that communicates with a third voltage detection circuit IC4 provided upstream of IC3; note that IC1, IC2 are similarly configured);
	a reply signal generation circuit that generates a reply signal containing data detected by each of the voltage detection circuits (see Nishiwaki as applied above, e.g., Nishiwaki, e.g., Fig. 2A, IC3; also see, e.g., paragraphs 72-73; note that data & clock DATA & CLK transmitted from IC4, IC3, and IC2 to IC1 are sequentially transmitted from IC4, IC3, and IC2 to IC1 in response to command transmitted from IC1 to IC2, IC3, IC4 for causing IC2, IC3, IC4 to detect the output voltage of cell 150; accordingly IC3 necessarily includes a reply signal generation circuit that generates a reply signal containing data detected by IC3; note that IC1, IC2 are similarly configured);
	an upstream transfer circuit that transfers a signal received by the upstream communication circuit to downstream (see Nishiwaki as applied above, IC3 necessarily includes an upstream transfer circuit that transfers a signal received by the upstream communication circuit in communication with IC4 to IC2 downstream from IC3; in other words IC3 passes voltage measurements received from upstream IC4 to downstream IC2; note that IC1, IC2 are similarly configured);
	a dummy current consumption circuit that consumes a predetermined dummy current (Nishiwaki, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, dummy data is transmitted between such IC1 to IC4 in order to alleviate the difference in power consumption caused by transmitting voltage data; in this way, the difference in the amount of data transmitted by IC1 to IC4 can be reduced, so that the difference in the average value of the output voltages of the cells 150 in each block 150B can be reduced and equalized; also see paragraph 158, IC3 transmits the dummy data D3 to the higher-order IC4 simultaneously with transmitting the voltage data to the ECU 110; that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; note that IC1, IC2 are similarly configured); and
	a control circuit that controls the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit to selectively operate any one of the reply signal generation circuit, the upstream transfer circuit, and the dummy current consumption circuit, based on a communication command signal received from the host apparatus (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7, and Fig. 2A, IC3 of the battery monitoring apparatus 100A used in embodiment 3; Nishiwaki’s IC3 necessarily includes control circuitry for controlling any one of: (1) the reply signal generation circuit that generates a reply signal containing data detected by IC3, (2) the upstream transfer circuit that transfers a signal received by an upstream communication circuit in communication with IC4 to IC2 downstream from IC3, (3) that portion of IC3 that causes the generation/transmission of dummy data D3 for purposes of alleviating the difference in power consumption caused by transmitting voltage data between IC1-IC4 constitutes a dummy current consumption circuit; also see, e.g., paragraphs 72-73 and 161-162, note that the reply, upstream/downstream data transfer and generation/transmission of dummy data D3 is responsive to voltage detection command that originates with ECU 110 (Fig. 2A); note that IC1, IC2 are similarly configured).

	Regarding claim 17, Nishiwaki discloses wherein the data includes a battery data of a cell voltage detected by each of the voltage detection circuits (see Nishiwaki as applied above, e.g., embodiment 3 of paragraphs 149-165 and Fig. 7; the configuration of the battery monitoring device and the battery unit of the third embodiment is the same as that of the battery monitoring device 100A and the battery unit 100 of the first embodiment except that dummy data is transmitted between IC1 to IC4; see Nishiwaki, e.g., Fig. 2A and paragraphs 52-102, IC3 of the battery monitoring apparatus 100A used in embodiment 3 is a voltage detection circuit for measuring each cell voltage of an assembled battery configured by connecting a plurality of cells in series).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0187610 to Hayashi et al. relates to a technology effectively applicable to one in which a signal is transmitted between paired semiconductor integrated circuit units each connected to a different reference potential or driving potential from the other, such as a charging/discharging monitoring device for a battery pack formed by connecting a plurality of secondary or rechargeable battery cells in series in multistage; see paragraphs 158-163 relating to insertion of dummy pattern into the transmission data to solve the unbalance amplitude, so that the 0/1 of the transmission data can be balanced.
	JP 2011078200 A to Itakura et al. relates to a battery module system comprising a plurality of battery cells, in particular control and management of the battery information, and to a transmission method; see page 3, by arranging the power consumption at the time of data transmission / reception and the power consumption at the time of transmission / reception of dummy data, the power consumption of all the battery information acquisition modules 111 to 11n can be made closer to each other; also see page 3, by adding N-1 dummy data to the transmission command and adding i-1 dummy data to the battery information, the power consumption of each of the battery information acquisition modules 111 to 11n can be made substantially equal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863